
	
		I
		111th CONGRESS
		2d Session
		H. R. 5180
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2010
			Ms. Shea-Porter (for
			 herself, Ms. Pingree of Maine,
			 Mr. Frank of Massachusetts,
			 Mr. Tierney,
			 Ms. Bordallo, and
			 Mr. Pallone) introduced the following
			 bill; which was referred to the Committee
			 on Natural Resources
		
		A BILL
		To establish an Ombudsman Office within the National
		  Marine Fisheries Service, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Marine Fisheries Service
			 Ombudsman Act of 2010.
		2.National Marine
			 Fisheries Service Ombudsman Office
			(a)In
			 general
				(1)EstablishmentThere
			 is established an Office of the Ombudsman in the National Marine Fisheries
			 Service.
				(2)Ombudsman
					(A)In
			 generalThe Office shall be under the direction of the Ombudsman
			 of the National Marine Fisheries Service, who shall be appointed by the
			 Administrator of the National Oceanic and Atmospheric Administration—
						(i)in
			 the case of the first Ombudsman, within 180 days after the date of enactment of
			 this Act; and
						(ii)in
			 the case of an individual appointed to serve as Ombudsman subsequent to the
			 expiration of the term of a sitting Ombudsman, by not later than the date the
			 term expires.
						(B)TermAn
			 individual appointed as Ombudsman shall serve a term of 4 years, and may be
			 reappointed.
					(C)VacanciesIn
			 the event of a vacancy in the position of Ombudsman the Administrator shall
			 appoint an individual as Ombudsman by not later than 120 days after the date
			 the vacancy occurs.
					(3)Regional
			 ombudsmen
					(A)In
			 generalThe Ombudsman shall maintain a regional ombudsman in each
			 of the regions for which a Regional Fishery Management Council is established
			 under section 302 of the Magnuson-Stevens Fishery Conservation and Management
			 Act (16 U.S.C. 1852).
					(B)AppointmentThe regional ombudsmen shall be appointed
			 by and serve at the discretion of the Ombudsman.
					(C)Acting
			 OmbudsmanIn the event of a vacancy in the office of the
			 Ombudsman, the Administrator shall appoint a regional ombudsman to serve as the
			 acting Ombudsman until an Ombudsman is appointed.
					(4)QualificationsA
			 person may not be appointed—
					(A)as the Ombudsman, unless the person
			 has—
						(i)demonstrated
			 expertise in the field of fisheries management and significant experience and
			 knowledge of regulations that are enforced by the National Marine Fisheries
			 Service; and
						(ii)significant experience working in or with
			 the commercial or recreational fishing industries; or
						(B)as a regional
			 ombudsman, unless the person—
						(i)satisfies the
			 requirements in subparagraph (A); and
						(ii)is
			 a resident of a State in the region for which appointed.
						(5)Notification of
			 appointment and removalThe Administrator shall notify Congress
			 of—
					(A)the intent of the
			 Administrator to appoint an individual as Ombudsman, by not later than 60 days
			 before the effective date of the appointment;
					(B)whether or not the
			 Administrator will reappoint an individual who is serving as Ombudsman, by not
			 later than 120 days before the expiration of the term of the individual;
			 and
					(C)the intent of the
			 Administrator to remove a person from the position of Ombudsman, by not later
			 than 60 days before the effective date of the such removal, including the
			 reasons for such removal.
					(6)Ensuring
			 independence of Ombudsman
					(A)In
			 generalThe Ombudsman—
						(i)shall report
			 solely to and be under the general supervision of the Administrator; and
						(ii)may only be removed by the Administrator
			 for neglect of duty, misconduct, or inability to perform the duties of the
			 office of the Ombudsman.
						(B)Maintenance of
			 independent communicationsEach office under the administrative
			 jurisdiction of the Ombudsman shall maintain a telephone, facsimile, and other
			 means of electronic communication access, and a post office address, that is
			 separate from those maintained by the National Marine Fisheries Service and
			 from all other components of the National Oceanic and Atmospheric
			 Administration.
					(C)IG’s authority
			 to conduct investigations not affectedNothing in this Act shall
			 prevent or prohibit any Inspector General from initiating, carrying out, or
			 completing any investigation.
					(b)FunctionsThe Ombudsman shall—
				(1)act as a neutral third party who conducts
			 informal, impartial fact finding and investigations;
				(2)identify points of conflict or contention
			 between the fishing industry and the National Marine Fisheries Service with
			 respect to the implementation and enforcement of regulations;
				(3)mitigate points of
			 conflict or contention identified under paragraph (2);
				(4)through each
			 regional ombudsman—
					(A)serve as a point
			 of contact for local fishermen and businesses that are regulated by the
			 National Marine Fisheries Service;
					(B)receive complaints from persons regulated
			 by the National Marine Fisheries Service regarding regulatory actions initiated
			 by the Service;
					(C)initiate informal, impartial fact finding
			 and investigations;
					(D)work with the
			 Service and local fishermen and businesses to resolve such complaints;
			 and
					(E)conduct community outreach, including by
			 assisting the National Marine Fisheries Service in the dissemination of any new
			 regulations or requirements and providing information and guidance to the
			 public; and
					(5)maintain a public
			 Internet site that includes contact information for each regional
			 office.
				(c)Annual
			 report
				(1)In
			 generalThe Ombudsman shall report no later than September 30
			 each year to the Administrator, the Committee on Natural Resources Committee of
			 the House of Representatives, and the Committee on Commerce, Science, and
			 Transportation of the Senate on the actions taken by each of the regional
			 offices over the preceding year and the objectives of those actions.
				(2)ContentsEach
			 such report shall include—
					(A)full and
			 substantive analysis, in addition to statistical information;
					(B)recommendations
			 the Office of the Ombudsman has made on improving services and responsiveness
			 of the National Marine Fisheries Service;
					(C)a summary of the most pervasive and serious
			 points of conflict or contention encountered by fishermen and businesses,
			 including a description of the nature thereof;
					(D)an inventory of
			 the items described in subparagraphs (B) and (C) for which action has been
			 taken, and the result of such action;
					(E)an inventory of
			 the items described in subparagraphs (B) and (C) for which action remains to be
			 completed;
					(F)recommendations to resolve points of
			 conflict or contention encountered by fishermen and businesses;
					(G)information the Ombudsman considers
			 appropriate regarding the independence and effectiveness of the Ombudsman’s
			 office; and
					(H)such other
			 information as the Ombudsman considers relevant.
					(3)Report to be
			 submitted directlyEach report under this subsection shall be
			 provided directly to the committees described in paragraph (1) without any
			 prior comment or amendment from the Administrator or any from any other officer
			 or employee of the National Oceanic and Atmospheric Administration, the
			 National Marines Fisheries Service, or the Office of Management and
			 Budget.
				(4)Other
			 reportsNothing in this
			 subsection shall be construed to preclude the Ombudsman from issuing other
			 reports on the activities of the Office of the Ombudsman.
				
